246 S.E.2d 556 (1978)
Betty B. ARNOLD
v.
Max W. SHARPE and Community Bank of Carolina.
No. 7718SC843.
Court of Appeals of North Carolina.
August 15, 1978.
*558 Smith, Patterson, Follin, Curtis, James & Harkavy, by Norman B. Smith, Michael K. Curtis and Jonathan R. Harkavy, Greensboro, for plaintiff appellant.
Jordan, Wright, Nichols, Caffrey & Hill, by William L. Stocks and Robert D. Albergotti, Greensboro, for defendants appellees.
WEBB, Judge.
For reasons stated in this opinion, we reverse the judgment of the superior court.
Libel is one of the two torts of defamation, the other being slander. It is an invasion of the interest in reputation and good name and requires that something be communicated to a third person that affects that interest of the plaintiff. To be libelous, the communication must usually be in writing although other types of communication not germane to this case have been held libelous. See Prosser, W., Handbook of The Law of Torts (4th Ed. 1971), Chap. 19, § 112. Libels may be divided into three classes: (1) libel per se; (2) publications which are susceptible to two reasonable interpretations, one of which is defamatory and the other is not, and (3) libel per quod which are publications not obviously defamatory, but which become so when considered in connection with innuendo, colloquium and explanatory circumstances. Flake v. Greensboro News Co., 212 N.C. 780, 195 S.E. 55 (1938) and Robinson v. Nationwide Insurance Co., 273 N.C. 391, 159 S.E.2d 896 (1968). Unless a publication is actionable per se, the plaintiff must prove special damages. Special damages were not proved in this case, and the directed verdict was proper unless the publication by defendant Sharpe was libelous per se.
*559 A publication is libelous per se if it tends, without aid of extrinsic proof, to expose the plaintiff to contempt or ridicule or to induce an evil opinion of him in the minds of people who hold to normal mores.
In Flake v. Greensboro News Co., supra, 212 N.C. at 786, 195 S.E. at 60, the Supreme Court said:
"It may be stated as a general proposition that defamatory matter written or printed, or in the form of caricatures or other signs may be libelous and actionable per se, that is, actionable without any allegations of special damage, if they tend to expose plaintiff to public hatred, contempt, ridicule, aversion, or disgrace and to induce an evil opinion of him in the minds of right thinking persons and to deprive him of their friendly intercourse and society.
* * * * * *
. . . But defamatory words to be libelous per se must be susceptible of but one meaning and of such nature that the court can presume as a matter of law that they tend to disgrace and degrade the party or hold him up to public hatred, contempt, or ridicule, or cause him to be shunned and avoided. The imputation must be one tending to affect a party in a society whose standard of opinion the court can recognize."
We hold that it is libelous per se to write of an employee that she is a trouble maker, a gossip and could not get along well with other employees. We believe these words are susceptible of but one meaning and tend to expose the plaintiff to contempt, ridicule or aversion by a recognized standard of opinion in society.
Words which have been held actionable per se are: "Do you know Captain McCall of the Charlotte Police Department? Call him and he can tell you about all the shady deals Mr. Badame has pulled." Badame v. Lampke, 242 N.C. 755, 89 S.E.2d 466 (1955); allegations that a minister who as a member of a church "had been a disorderly member thereof in the sense that he was unwilling to cooperate in maintaining peace and the right spirit in the church but caused trouble amounting to a continuous upheaval and disrupted the peace and harmony of the church and therefore was excluded therefrom." Kindley v. Privette, 241 N.C. 140, 84 S.E.2d 660 (1954); the statement by a butcher that his competitor had slaughtered a mad dog-bitten cow, Broadway v. Cope, 208 N.C. 85, 179 S.E. 452 (1935). A publication was said to be actionable per se which permitted inferences that (1) plaintiff, secretary and treasurer of the Duplin County Farm Bureau did not pay certain women fees which they were due, (2) she did so because she had no records, (3) that the records had been missing for some time, (4) that important records of the Farm Bureau, which should have been in plaintiff's custody, were missing without explanation, and (5) the sheriff was called in to investigate the matter of the missing records. Bell v. Simmons, 247 N.C. 488, 101 S.E.2d 383 (1958). A publication was held libelous per se which said of an ordained minister that there was not in this generation "a more ignorant man . . . or one less charitable towards men who might honestly disagree with him." Pentuff v. Park, 194 N.C. 146, 138 S.E. 616 (1927). It has been held to be libel per se for a newspaper to publish that the plaintiff was the leader of a strike and had been arrested for trespassing on mill property. The Court said this statement was calculated to injure the plaintiff and to prevent him from securing employment as a textile worker. Lay v. Gazette Publishing Co., 209 N.C. 134, 183 S.E. 416 (1936). Words which have been held not to be actionable per se are: the plaintiff had "infavorable [sic] personal habits"; Robinson v. Nationwide Insurance Co., supra. "The plaintiff had negro blood in his veins"; Deese v. Collins, 191 N.C. 749, 133 S.E. 92 (1926). From a reading of these cases, we believe it is libelous per se to publish of a person words which tend to deprecate a person in his or her job or profession. We believe that is what the memorandum of Mr. Sharpe tended to do for the plaintiff.
Having determined that the publication by defendant Sharpe was libelous per se, we turn to the question of communication. *560 Unless the defamatory words were communicated to a third person they are not actionable. The plaintiff contends there were communications when Mary Jane Moore read the handwritten memorandum and when the bank president read the typewritten memorandum.
Considering first the reading of the handwritten memorandum by Mary Jane Moore, there is no direct evidence that Mary Jane Moore saw the plaintiff's name on the memorandum. Max W. Sharpe testified that he prepared, at his desk, a handwritten memorandum in regard to Mrs. Arnold, but he did not remember whether he left it on his desk. He said it was substantially the same in content as the typewritten memorandum which he delivered to the bank president. Mary Jane Moore testified that after being told of a memorandum by other employees of the bank, she read a part of it while it was lying on Mr. Sharpe's desk. Mary Jane Moore testified she did not recall seeing the plaintiff's name. The question then is whether Mary Jane Moore could know from other evidence that the memorandum referred to the plaintiff. She testified she heard the memorandum discussed in the bank "lots of times", but she did not testify that anyone told her Mrs. Arnold's name was on it. We hold that there is evidence from which the jury could find that Mrs. Arnold's name was on the memorandum, but there is no evidence from which it could be concluded that Mary Jane Moore knew the memorandum was referring to the plaintiff. For this reason, we hold there was not a communication to Mary Jane Moore.
We hold that there is sufficient evidence for the jury to conclude that the typewritten memorandum was communicated to the bank president. Mr. Sharpe testified it was delivered to the president. We believe the jury could reasonably conclude that the president of the bank would read a memorandum submitted to him by a vice president of the bank. As to this communication to the bank president, the defendants have pleaded and rely on a qualified privilege as a defense.
50 Am.Jur.2d, Libel and Slander, § 195, at pages 698-700 says:
"Conditional or qualified privilege is based on public policy. It does not change the actionable quality of the words published, but merely rebuts the inference of malice that is imputed in the absence of privilege, and makes a showing of falsity and actual malice essential to the right of recovery.
A qualified or conditionally privileged communication is one made in good faith on any subject matter in which the person communicating has an interest, or in reference to which he has a right or duty, if made to a person having a corresponding interest or duty on a privileged occasion and in a manner and under circumstances fairly warranted by the occasion and duty, right, or interest. The essential elements thereof are good faith, an interest to be upheld, a statement limited in its scope to this purpose, a proper occasion, and publication in a proper manner and to proper parties only. The privilege arises from the necessity of full and unrestricted communication concerning a matter in which the parties have an interest or duty. The transmitter must have an interest or duty in the subject matter, and the addressee must have a corresponding interest or duty, but such duty may be moral or social, rather than a legal one. The defense of qualified privilege does not extend to a publication to the general public."
Max W. Sharpe's position as vice president of the bank and the occasion on which he delivered the memorandum to the president of the bank were sufficient to protect the parties from liability if Max Sharpe was acting in good faith. In order to overcome the defense of qualified privilege, the plaintiff must prove that Max Sharpe's action was induced by actual malice. Jones v. Hester, 260 N.C. 264, 132 S.E.2d 586 (1963). We have held that the communication is libelous per se. The Supreme Court of North Carolina has said that defamatory charges which are actionable per se raise a presumption of malice. Stewart v. Nation-Wide *561 Check Corp., 279 N.C. 278, 182 S.E.2d 410 (1971). We do not rest on this presumption. We hold there is evidence in this case from which the jury could conclude that Max W. Sharpe's communication was induced by actual malice. There is evidence that prior to the day she was discharged, he had approved of the way plaintiff performed her job, that on that day he became angry with her because she reported to the president that he took no action in regard to malingering employees, and that he then wrote the memorandum which led to her discharge. We believe this was sufficient for the jury to infer actual malice.
The last question presented by this appeal is in regard to a matter of evidence. The plaintiff offered in evidence and the court excluded the financial statements of the bank. We hold this was error. If the jury should find there was actual malice, they should be allowed to award punitive damages. Stewart v. Nation-Wide Check Corp., supra. On the question of punitive damages, evidence relating to the defendants' financial condition is admissible. Roth v. Greensboro News Co., 217 N.C. 13, 6 S.E.2d 882 (1940).
Reversed and remanded.
MORRIS, J., concurs.
HEDRICK, J., dissents.
HEDRICK, Judge, dissenting:
In my opinion the written memorandum of and concerning the plaintiff allegedly communicated to the bank president by the defendant Sharpe was not libelous per se. Furthermore, I disagree with the majority that the evidence raises an inference that the defendant acted out of malice so as to destroy the qualified privilege which the evidence revealed existed as a matter of law.